ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-006, concluding that CARL D. GENSIB of NORTH BRUNSWICK, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), RPC 7.1(a) (false or misleading communication about the lawyer, the lawyer’s services, or any matter in which the lawyer has or seeks a professional involvement), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having determined on its own motion, pursuant to Rule l:20-16(b), to review the matter, and having concluded that a censure is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that CARL D. GENSIB is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.